Citation Nr: 1138159	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-01 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1985 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

Following the issuance of the statement of the case in November 2008, the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In the rating decision in April 2008, the RO denied the claim of service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement in November 2008.  After the RO issued a statement of the case in November 2009, the Veteran did not perfect the appeal by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that this claim remains on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).









FINDING OF FACT

Tinnitus had onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for tinnitus is resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).


For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 . 





Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

Facts

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of tinnitus.  The only hearing test occurred during the entrance examination which established that the Veteran's hearing was normal.

After service in June 2007, the Veteran's hearing was tested by a private audiologist.  The Veteran stated that in the three years in service he was exposed to noise from firearms, compressors, and heavy equipment and that after service he worked in security and as a probation officer.  He complained of tinnitus.  The audiologist stated that it was possible that the Veteran's exposure to noise in service contributed to tinnitus.

In June 2007, a private physician reported the following history: in service the Veteran was in the military police and he as was routinely exposed to loud noise associated with his duties, namely, the firing of small arms and the noise of radios, generators, and emergency equipment.  







The physician stated that such noise exposure can lead to hearing loss and tinnitus.   After reviewing the audiological test results by the private audiologist, the physician concluded that it was more likely than not that tinnitus was directly caused by the Veteran's duties in service.

On VA audiological evaluation in October 2008, the Veteran stated that he first noticed tinnitus in service and that he now has a constant ringing in each ear.  The Veteran stated that he was exposed to noise on a firing range in service and that after service he was in the police business and a parole office.  He denied recreational noise exposure.  The VA examiner, audiologist, diagnosed tinnitus.  The VA examiner stated that it was less likely than not the tinnitus was related to noise exposure in service.  The examiner noted that the Veteran had normal hearing in service.

In July 2011, a second private physician stated that on the basis of two hearing tests the Veteran had bilateral high frequency hearing loss and tinnitus.  The physician stated tinnitus was probably due to neurosensory hearing loss incurred while the Veteran was on active duty.

In July 2011, the Veteran testified that on active duty he was routinely exposed to loud noises associated with his duties as a military policeman, including the noise from firearms, grenades, heavy machinery and compressors, and emergency equipment.  The Veteran stated that he first noticed tinnitus in service

Analysis

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  All three elements must be established by competent and credibile evidence in order that service connection be granted. 



Under case law, tinnitus is capable of lay observation and medical evidence may not be needed to substantiate the presence of the disability. Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent, such as tinnitus); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Although the service treatment records do not document tinnitus, after service, in statements and in testimony, the Veteran stated that tinnitus began in service.  The Board finds that the Veteran is competent to describe tinnitus as tinnitus is capable of lay observation under case law.  See Charles at 370.  The Board also finds the Veteran's statements and testimony are credible, that is, the statements and testimony tend to prove a fact, that is, tinnitus began in service, which is consistent with his duties and training as a military policeman. 

The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, disease, or event (noise exposure), resulting in an injury or disease.  

As for evidence of current disability, the competent evidence in favor of a current diagnosis of tinnitus is the medical diagnosis by both private and VA medical professionals, who are qualified through education and training to offer a medical diagnosis.  In June 2007, a private physician, reciting the Veteran's history of noise exposure in service, implicitly found that the Veteran currently had tinnitus.  On VA audiological evaluation in October 2008, the diagnosis was tinnitus.  In July 2011, a second private physician stated that on the basis of two hearing tests the Veteran had tinnitus.  



The diagnosis of tinnitus by medical professionals is competent and credible evidence of a current disability. 

The remaining element to prove in order to establish service connection is the 
causal relationship between the current disability and the in-service incurrence of tinnitus, the so-called "nexus" requirement.

On the question of causation, a private audiologist stated that it was possible that the Veteran's exposure to noise in service contributed to tinnitus.  A second private physician stated that tinnitus was probably due to neurosensory hearing loss incurred while the Veteran was on active duty.  As the opinions are expressed in the terms of "possible" or "probably," the equivalent of "may," also implies that it may not be "possibly" or not "probable" and it is too speculative to establish a nexus.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (The term "may" also implies that it "may not" and it is too speculative to establish a nexus.); Obert v. Brown, 5 Vet. App. 30 (1993) (the Board in expressing doubt as to the sufficiency of a medical opinion is required to further develop the case and seek further medical evidence that would either support or repudiate evidence from other physicians.).

There is other competent medical evidence favorable to the claim and competent medical evidence against the claim.  

The evidence favorable to the claim consists of the opinion of the first private physician, who stated that it was more likely than not that tinnitus was directly caused by the Veteran's duties in service after reviewing the Veteran's military history and post-service audiograms. 

The evidence against the claim consists of the opinion of the VA examiner, who concluded that tinnitus was not related to noise exposure in service. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. 


When, after careful consideration of the entire record, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the Veteran.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

In this case, acknowledged by both the first private physician and the VA examiner, the Veteran was exposed to noise in service as a military policeman and that the Veteran currently has tinnitus.  Whereas here the significant facts are not disputed, that is, competent and credible evidence of noise exposure in service and a current diagnosis of tinnitus, and the same set of facts have resulted in contradictory conclusions, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of service connection.  

Under these circumstances, as there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, service connection is established for tinnitus as having onset in service pursuant to 38 C.F.R. § 3.303(d) on the basis of the initial diagnosis after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  And the Board need not address alternative theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b). 

ORDER

Service connection for tinnitus is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


